REQUESTED BY: Senator Harold F. Sieck Member of the Legislature State Capitol Building Lincoln, Nebraska 68509
Dear Senator Sieck:
You ask if the Department of Motor Vehicles or the Governor may require the issuance of temporary stickers or decals in order to make the expired license plates valid, until all license plates to be issued in 1984 have been produced? It is our opinion that the answer to this question is no. There are currently a sufficient number of new license plates in every county, so that all Nebraska motorists may receive valid license plates. In addition, the statutes do not provide that individual motorists shall be entitled to retain their former license numbers.
Due to the extensive time period required to produce new license plates, many Nebraska motorists will be unable to retain their former license plate numbers and will be forced to accept whatever number is available. However, if all the license plates to be issued in 1984 were completed, then every Nebraska motorist could retain their former license number. For this reason it has been suggested that the Department of Motor Vehicles or the Governor should require the issuance of temporary stickers or decals in order to make the expired license plates valid, until all of the new license plates have been completed.
In order to provide the Department of Motor Vehicles or the Governor with such authority, the Legislature would be required to enact a statute granting this power. It is a well established principle of law that `An administrative agency is limited in its rule-making authority to the powers granted to the agency by the statute which they are to administer.'Bond v. Nebraska Liquor Control Commission, 210 Neb. 663,316 N.W.2d 600 (1982).
Furthermore, an administrative agency has no power or authority other than that specifically conferred by statute or by construction necessary to accomplish the plain purpose of the act. Transport Workers of America v. Transit Authorityof the City of Omaha, 205 Neb. 26, 286 N.W.2d 102
(1979). It is clear from the plain language of Neb.Rev.Stat. § 60-311 (Supp. 1983) that the purpose of the legislation was to provide every person license plate numbers for their motor vehicles. The statutes do not provide that every person will be entitled to retain their former numbers.
Since, the plain purpose of the statutes are currently being satisfied, the Legislature would have to provide statutory authority for the Department of Motor Vehicles or the Governor to issue temporary stickers or decals.
Very truly yours,
PAUL L. DOUGLAS Attorney General
Henry M. Grether, III Assistant Attorney General